Exhibit 10.2

TENDER AND SUPPORT AGREEMENT

TENDER AND SUPPORT AGREEMENT, dated as of 17, 2015 (this “Agreement”), among BCP
IV GrafTech Holdings LP, a Delaware limited partnership (“Parent”), Athena
Acquisition Subsidiary Inc., a Delaware corporation (“Acquisition Sub”), and
each of the Persons listed as a “Stockholder” on the signature pages hereto
(collectively, the “Stockholders”).

WHEREAS, as a condition and inducement to Parent’s and Acquisition Sub’s
willingness to enter into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), with GrafTech International Ltd., a Delaware
corporation (the “Company”), Parent has requested the Stockholders, and the
Stockholders have agreed, to enter into this Agreement with respect to all
shares of common stock, par value $0.01 per share, of the Company that the
Stockholders Beneficially Own (as defined in Section 6.10 below) at any time
during the Support Period (as defined in Section 6.10 below).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

AGREEMENT TO TENDER

Section 1.01 Tender of Shares. The Stockholders agree: (i) to promptly (and, in
any event, not later than ten (10) Business Days after commencement of the
Offer) validly tender or cause to be validly tendered into the Offer, pursuant
to and in accordance with the terms of the Offer and Rule 14d-2 under the
Exchange Act, all of the outstanding Company Shares Beneficially Owned by the
Stockholders (free and clear of any Liens or restrictions, except for any
applicable restrictions on transfer under the Securities Act and the rules and
regulations promulgated thereunder that would not in any event prevent the
Stockholders from tendering their Company Shares in accordance with this
Agreement or otherwise complying with the Stockholders’ obligations under this
Agreement); and (ii) if the Stockholders acquire Beneficial Ownership of any
additional outstanding Company Shares during the Support Period, to promptly
(and, in any event, not later than three (3) Business Days after the acquisition
of Beneficial Ownership of such additional outstanding Company Shares) validly
tender or cause to be validly tendered into the Offer, pursuant to and in
accordance with the terms of the Offer, all of such additional Company Shares
(free and clear of any Liens or restrictions, except for any applicable
restrictions on transfer under the Securities Act and the rules and regulations
promulgated thereunder that would not in any event prevent the Stockholders from
tendering their Company Shares in accordance with this Agreement or otherwise
complying with the Stockholders’ obligations under this Agreement).
Notwithstanding anything in this Agreement to the contrary, (a) the Stockholders
shall not have any obligation under this Section 1.01 to tender into the Offer
if the tender would give rise to liability (including disgorgement) under
Section 16(b) of the Exchange Act, and (b) nothing herein shall require the
Stockholders to exercise any Company Option or other equity award, and nothing
herein shall prohibit the Stockholders from exercising any Company Option held
as of the date of this Agreement.

Section 1.02 No Withdrawal. The Stockholders agree not to withdraw, and not to
cause or permit to be withdrawn, any Company Shares from the Offer unless and
until (i) the Offer expires without Acquisition Sub having accepted for payment
any Company Shares tendered in the Offer or (ii) termination of this Agreement
in accordance with Section 6.03 hereof.

Section 1.03 Conditional Obligation. The Stockholders acknowledge and agree that
Acquisition Sub’s obligation to accept for payment Company Shares tendered into
the Offer, including any Company Shares tendered by the Stockholders, is subject
to the terms and conditions of the Merger Agreement and the Offer.



--------------------------------------------------------------------------------

ARTICLE 2

VOTING AGREEMENT; GRANT OF PROXY

Section 2.01. Voting Agreement. The Stockholders hereby agree that, during the
Support Period, the Stockholders will not vote any outstanding Company Shares
Beneficially Owned by them in favor of, or consent to, and will vote against and
not consent to, the approval of any (i) Acquisition Proposal,
(ii) reorganization, recapitalization, dissolution, liquidation or winding-up of
the Company or any other extraordinary transaction involving the Company other
than the Merger or (iii) corporate action the consummation of which would
prevent or materially delay the consummation, of any of the transactions
contemplated by the Merger Agreement. The Stockholders shall use their
commercially reasonable efforts to ensure that, during the Support Period, any
other Person having voting power with respect to any outstanding Company Shares
Beneficially Owned by the Stockholders will not vote any such shares in favor of
or consent to, and will vote against, the approval of the matters described in
clauses (i) through (iii) of the preceding sentence.

Section 2.02. Irrevocable Proxy. The Stockholders hereby revoke (or agree to
cause to be revoked) any and all previous proxies granted with respect to the
outstanding Company Shares Beneficially Owned by the Stockholders. By entering
into this Agreement, the Stockholders hereby grant a proxy appointing Parent as
the Stockholders’ attorney-in-fact and proxy, with full power of substitution,
for and in the Stockholders’ name, to vote, express consent or dissent, or
otherwise to utilize such voting power in the manner contemplated by
Section 2.01 above as Parent or its proxy or substitute shall, in Parent’s sole
discretion, deem proper with respect to the outstanding Company Shares
Beneficially Owned by the Stockholders. The proxy granted by the Stockholders
pursuant to this Article 2 is irrevocable and is granted in consideration of
Parent and Acquisition Sub entering into this Agreement and the Merger Agreement
and incurring certain related fees and expenses. The proxy granted by the
Stockholders shall not be exercised to vote, consent or act on any matter except
as contemplated by Section 2.01 above. The proxy granted by the Stockholders
shall be revoked, terminated and of no further force or effect, automatically
and without further action, upon termination of this Agreement in accordance
with Section 6.03 hereof.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

The Stockholders represent and warrant to Parent that:

Section 3.01. Authorization. The execution, delivery and performance by the
Stockholders of this Agreement and the consummation by the Stockholders of the
transactions contemplated

 

2



--------------------------------------------------------------------------------

hereby are within the powers of the Stockholders and, if applicable, have been
duly authorized by all necessary corporate, company, partnership or other
action. This Agreement constitutes a legal, valid and binding agreement of the
Stockholders, enforceable against the Stockholders in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, moratorium or
similar law affecting creditors’ rights generally, to rules of law governing
specific performance, injunctive relief and other equitable remedies, to
approval by the Company Board of this Agreement and the Merger Agreement and the
transactions contemplated hereby and thereby for purposes of Section 203 of the
DGCL and to the federal securities laws and rules promulgated thereunder,
including but not limited to, any withdrawal rights under the tender offer
rules. If this Agreement is being executed in representative or fiduciary
capacity, the Person signing this Agreement has full power and authority to
enter into and perform this Agreement.

Section 3.02. Non-Contravention. The execution, delivery and performance by the
Stockholders of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of
incorporation or bylaws, or other comparable charter or organizational
documents, of the Stockholders, if any, (ii) violate any Applicable Law,
(iii) conflict with or violate or require any consent, approval, notice or other
action by any Person under, constitute a default (with or without notice or
lapse of time or both) under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which the
Stockholders are entitled under any provision of any Contract binding on the
Stockholders or any of the Stockholders’ properties or assets, including the
Company Shares Beneficially Owned by the Stockholders, other than under the
registration rights and stockholders’ agreement filed as Exhibit 10.2.0 to the
Company’s Form 8-K filed with the SEC on November 30, 2010 or (iv) result in the
imposition of any Lien on any asset of the Stockholders.

Section 3.03. Ownership of Shares. Each Stockholder is the respective Beneficial
Owner of the Company Shares as set forth on Exhibit A, free and clear of any
Lien and any other limitation or restriction (including any restriction on the
right to vote or otherwise dispose of the Company Shares Beneficially Owned by
the Stockholders), except for any applicable restrictions on transfer under the
federal or state securities laws and the rules and regulations promulgated
thereunder that would not in any event prevent the Stockholders from tendering
their Company Shares in accordance with this Agreement or otherwise complying
with the Stockholders’ obligations under this Agreement.

Section 3.04. Total Shares. Except for the Company Shares set forth on the
signature page hereto, the Stockholders do not Beneficially Own any (i) shares
of capital stock or voting securities of the Company or (ii) options, warrants
or other rights to acquire, or securities convertible into or exchangeable for
(in each case, whether currently, upon lapse of time, following the satisfaction
of any conditions, upon the occurrence of any event or any combination of the
foregoing), any capital stock, voting securities or securities convertible into
or exchangeable for capital stock or voting securities of the Company.

Section 3.05. No Litigation. As of the date of this Agreement, there is no suit,
claim, action, investigation or other Proceeding pending or, to the knowledge of
the Stockholders, threatened against any of the Stockholders at law or in equity
before or by any Governmental Authority that could reasonably be expected to
impair the ability of the Stockholders to perform the Stockholders’ obligations
hereunder or consummate the transactions contemplated hereby.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUB

Parent and Acquisition Sub represent and warrant to the Stockholders:

Section 4.01. Authorization. The execution, delivery and performance by Parent
and Acquisition Sub of this Agreement and the consummation by Parent and
Acquisition Sub of the transactions contemplated hereby are within the powers of
Parent and the corporate powers of Acquisition Sub and have been duly authorized
by all necessary action. This Agreement constitutes a valid and binding
agreement of Parent and Acquisition Sub, enforceable against Parent and
Acquisition Sub in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, moratorium or similar law affecting
creditors’ rights generally and to rules of law governing specific performance,
injunctive relief and other equitable remedies.

ARTICLE 5

COVENANTS OF THE STOCKHOLDERS

The Stockholders hereby covenant and agree that:

Section 5.01. No Proxies for, Encumbrances on or Disposition of Shares. During
the Support Period, except pursuant to the terms of this Agreement, the
Stockholders shall not, without the prior written consent of Parent, directly or
indirectly, (a) grant any proxies, or enter into any voting trust or other
Contract, with respect to the voting of any Company Shares Beneficially Owned by
the Stockholders, (b) sell, assign, transfer, tender, encumber or otherwise
dispose of, or enter into any Contract with respect to the direct or indirect
sale, assignment, transfer, tender, encumbrance or other disposition of, any
such Company Shares or (c) take any other action that would make any
representation or warranty of the Stockholders contained herein untrue or
incorrect in any material respect or in any way restrict, limit or interfere in
any material respect with the performance of the Stockholders’ obligations
hereunder, or seek to do or solicit any of the foregoing actions, or cause or
permit any other Person to take any of the foregoing actions. Without limiting
the generality of the foregoing, during the Support Period, the Stockholders
shall not tender, agree to tender or cause or permit to be tendered any Company
Shares Beneficially Owned by the Stockholders into or otherwise in connection
with any tender or exchange offer, except pursuant to the Offer. Notwithstanding
the foregoing, the Stockholders may transfer Company Shares held by the
Stockholders to a trust for the benefit of any of the Stockholders; provided
that a transfer referred to in this sentence shall be permitted only if, as a
precondition to such transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to be bound by all of the terms of
this Agreement.

Section 5.02. Other Offers. Neither the Stockholders (in the Stockholders’
capacity as such), nor any of the Stockholders’ Subsidiaries, if any, shall, nor
shall the Stockholders or any of the Stockholders’ Subsidiaries, if any,
authorize any of their or their respective Representatives to, and the
Stockholders shall instruct, and cause each applicable Subsidiary of the
Stockholders to instruct, each such Representative not to, directly or
indirectly, take any of the following actions: (i) solicit, initiate, cause or
induce the making, submission or announcement of, or knowingly encourage,
facilitate or assist, an Acquisition Proposal; (ii) furnish to any Person (other
than Parent, Acquisition Sub or any designees of Parent or

 

4



--------------------------------------------------------------------------------

Acquisition Sub) any non-public information relating to the Company or any of
its Subsidiaries, or afford to any Person (other than Parent, Acquisition Sub or
any designees of Parent or Acquisition Sub) access to the business, properties,
assets, books, records or other non-public information, or to any personnel, of
the Company or any of its Subsidiaries, in any such case with the intent to
induce the making, submission or announcement of, or the intent to encourage,
facilitate or assist, an Acquisition Proposal or any inquiries or the making of
any proposal that would reasonably be expected to lead to an Acquisition
Proposal; (iii) participate or engage in discussions or negotiations with any
Person with respect to an Acquisition Proposal; or (iv) enter into any Contract
contemplating or otherwise relating to an Acquisition Transaction. The
Stockholders shall, and shall cause their Subsidiaries, if any, and
Representatives to immediately cease any and all existing discussions or
negotiations with any Persons conducted heretofore with respect to any
Acquisition Proposal, and shall request the return from all such Persons or the
destruction by such Persons of all copies of confidential information previously
provided to such Persons by the Stockholders, their Subsidiaries or
Representatives. Nothing in this Agreement shall be construed to prohibit any
Stockholder or any of such Stockholder’s Representatives who is an officer or
member of the Board of Directors of the Company from taking any action in his or
her capacity as an officer or member of the Board of Directors of the Company
or, subject to the limitations set forth in the Merger Agreement, from taking
any action with respect to any Acquisition Proposal as an officer or member of
such Board of Directors.

Section 5.03. Communications. The Stockholders, and each of the Stockholders’
Subsidiaries, if any, shall not, and shall cause their respective officers,
directors, employees or other Representatives, if any, not to, directly or
indirectly, make any press release, public announcement or other public
communication that criticizes or disparages this Agreement or the Merger
Agreement or any of the transactions contemplated hereby and thereby, without
the prior written consent of Parent. The Stockholders hereby (i) consent to and
authorize the publication and disclosure by Parent, Acquisition Sub and the
Company (including in the Schedule TO, the Schedule 14D-9 or any other publicly
filed documents relating to the Merger, the Offer or any other transaction
contemplated by the Merger Agreement) of: (a) the Stockholders’ identity;
(b) the Stockholders’ Beneficial Ownership of Company Shares; and (c) the nature
of the Stockholders’ commitments, arrangements and understandings under this
Agreement and (ii) agrees as promptly as practicable to notify Parent,
Acquisition Sub and the Company of any required corrections with respect to any
written information supplied by the Stockholders specifically for use in any
such disclosure document. Notwithstanding the foregoing, nothing herein shall
limit or affect any actions taken by the Stockholders (or any affiliated officer
or director of the Company) in compliance with the Merger Agreement.

Section 5.04. Additional Shares. In the event that the Stockholders acquire
Beneficial Ownership of, or the power to dispose of or vote or direct the
disposition or voting of, any additional Company Shares or other interests in or
with respect to the Company, such Company Shares or other interests shall,
without further action of the parties, be subject to the provisions of this
Agreement, and the number of Company Shares Beneficially Owned by the
Stockholders set forth on the signature page hereto will be deemed amended
accordingly. The Stockholders shall promptly notify Parent and Acquisition Sub
of any such event.

Section 5.05. Waiver of Appraisal and Dissenters’ Rights and Actions. The
Stockholders hereby (i) waive and agree not to exercise any rights (including
under Section 262 of the General

 

5



--------------------------------------------------------------------------------

Corporation Law of the State of Delaware) to demand appraisal of any Company
Shares Beneficially Owned by the Stockholders or rights to dissent from the
Merger which may arise with respect to the Merger and (ii) agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or other
Proceeding, against Parent, Acquisition Sub, the Company or any of their
respective successors relating to the negotiation, execution or delivery of this
Agreement or the Merger Agreement or the making or consummation of the Offer or
consummation of the Merger, including any Proceeding (x) challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement or (y) alleging a breach of any fiduciary duty of the Board of
Directors of the Company in connection with the Merger Agreement or the
transactions contemplated thereby.

ARTICLE 6

MISCELLANEOUS

Section 6.01. Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party hereto consisting of
more than one Person are several and not joint. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles and
Sections are to Articles and Sections of this Agreement unless otherwise
specified. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. The word “or” has the inclusive
meaning represented by the phrase “and/or.” “Writing,” “written” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.

Section 6.02. Further Assurances. The Stockholders shall, to the extent
requested by Parent, promptly: (i) use commercially reasonable efforts to cause
each other Person having voting power with respect to any Company Shares
Beneficially Owned by the Stockholders to execute and deliver to Parent a proxy
with respect to such shares, which shall be identical to the proxy in
Section 2.02 above; and (ii) upon request, surrender the certificates
representing the Company Shares owned of record by the Stockholders, and use
commercially reasonable efforts to request the certificates representing any
other outstanding Company Shares Beneficially Owned by the Stockholders, to be
surrendered so that the transfer agent for such shares may affix thereto an
appropriate legend referring to this Agreement.

Section 6.03. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate automatically with respect to a Stockholder upon the
earliest of (i) the Effective Time, (ii) the termination of the

 

6



--------------------------------------------------------------------------------

Merger Agreement in accordance with its terms, (iii) any Company Board
Recommendation Change made in accordance with Section 7.4 of the Merger
Agreement, (iv) the acquisition by Parent of all of the outstanding Company
Shares Beneficially Owned by such Stockholder, whether pursuant to the Offer or
otherwise or (v) the entry, without the prior written consent of such
Stockholder, into any amendment or modification to the Merger Agreement or any
waiver of any of the Company’s rights under the Merger Agreement, in each case,
that reduces the amount, changes the form or otherwise adversely effects the
consideration payable to the Stockholders under the Merger Agreement as in
effect on the date hereof; provided, however, that no termination of this
Agreement shall relieve any party hereto from any liability for any breach of
any provision of this Agreement prior to such termination and this Section 6.03
shall survive any termination of this Agreement.

Section 6.04. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 6.05. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that the Stockholders may not assign, delegate
or otherwise transfer any of their rights or obligations under this Agreement
without the prior written consent of Parent except in accordance with the terms
of this Agreement. Any assignment, delegation or transfer in violation of the
foregoing shall be null and void.

Section 6.06. Governing Law. This Agreement shall be governed by and construed
in accordance with and governed by the laws of the State of Delaware, without
regard to the conflicts of law rules of such State that would result in the
application of any law other than the law of the State of Delaware.

Section 6.07. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in PDF form or by any other electronic means designed to
preserve the original graphic and pictorial appearance of a document, will be
deemed to have the same effect as physical delivery of the paper document
bearing the original signatures. This Agreement shall become effective when each
party hereto shall have received counterparts hereof signed by all of the other
parties hereto and the Merger Agreement has become effective. Until and unless
each party has received a counterpart hereof signed by the other party hereto
and the Merger Agreement has become effective, this Agreement shall have no
effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).

Section 6.08. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon such a determination, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the

 

7



--------------------------------------------------------------------------------

original intent of the parties hereto as closely as possible in an acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

Section 6.09. Specific Performance. The parties hereto agree that irreparable
damage to Parent or Acquisition Sub would occur, damages would be incalculable
and would be an insufficient remedy and no other adequate remedy would exist at
law or in equity, in each case in the event that any provision of this Agreement
were not performed by the Stockholders in accordance with the terms hereof, and
that each of Parent and Acquisition Sub shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
Stockholders’ performance of the terms and provisions hereof, in addition to any
other remedy to which Parent or Acquisition Sub may be entitled at law or in
equity. The Stockholders hereby waive any defenses based on the adequacy of any
other remedy, whether at law or in equity, that might be asserted as a bar to
the remedy of specific performance of any of the terms or provisions hereof or
injunctive relief in any action brought therefor by Parent or Acquisition Sub.

Section 6.10. Defined Terms. For the purposes of this Agreement:

(i) Capitalized terms used but not defined herein shall have the respective
meanings set forth in the Merger Agreement.

(ii) The Stockholders shall be deemed to “Beneficially Own” or to have acquired
“Beneficial Ownership” of a security if any of the Stockholders (a) is the
record owner of such security; or (b) is the “beneficial owner” with respect to
the investment authority of such security (within the meaning of Rule 13d-3
under the Exchange Act) of such security.

(iii) “Support Period” shall mean the period from the date of this Agreement
through the date upon which this Agreement terminates in accordance with its
terms.

Section 6.11. Action in the Stockholders’ Capacity Only. The Stockholders, if
directors or officers of the Company, do not make any agreement or understanding
herein as a directors or officers of the Company. The Stockholders sign this
Agreement solely in their capacity as a Beneficial Owner of the Company Shares
Beneficially Owned by the Stockholders, and nothing herein shall limit or affect
any actions taken in a Stockholder’s capacity as an officer or director of the
Company, including complying with or exercising such Stockholder’s fiduciary
duties as a member of the Board of Directors of the Company.

 

8



--------------------------------------------------------------------------------

Section 6.12. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly delivered and received
hereunder (i) four (4) Business Days after being sent by registered or certified
mail, return receipt requested, postage prepaid, (ii) one (1) Business Day after
being sent for next Business Day delivery, fees prepaid, via a reputable
nationwide overnight courier service, or (iii) immediately upon delivery by hand
or by facsimile (with a written or electronic confirmation of delivery), in each
case to the intended recipient as set forth below:

if to Parent or Acquisition Sub, to:

BCP IV GrafTech Holdings LP

c/o Brookfield Capital Partners Ltd.

Brookfield Place

181 Bay Street, Suite 300

Toronto, Ontario M5J 2T3

Attn: David Nowak Peter Gordon Email: david.nowak@brookfield.com
peter.gordon@brookfield.com Fax: 416-365-9642

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael J. Aiello Jaclyn L. Cohen

Email: michael.aiello@weil.com jackie.cohen@weil.com

Fax: (212) 310-8007

if to a Stockholder, to:

Jordanmill Ventures LLC

Attn: Nathan Milikowsky

822 Boylston Street

Chestnut Hill, MA 02467

E-mail: nmilikowsky@jordanmill.com

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn: David B. Feirstein E-mail: david.feirstein@kirkland.com

Fax: 212-446-4900

Section 6.13. Submission to Jurisdiction. Each party to this Agreement hereby
irrevocably and unconditionally (i) consents to the submission to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware sitting in
Wilmington, Delaware for any Legal Proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby, (ii) agrees not to
commence any Legal Proceeding relating thereto except in such court and in

 

9



--------------------------------------------------------------------------------

accordance with the provisions of this Agreement, (iii) agrees that service of
any process, summons, notice or document by U.S. registered mail, or otherwise
in the manner provided for notices in Section 6.12 hereof, shall be effective
service of process for any such Legal Proceeding brought against it in any such
court, (iv) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
such Legal Proceeding in such courts and (v) agrees not to plead or claim in any
court that any such Legal Proceeding brought in any such court has been brought
in an inconvenient forum. Each of the parties hereto agrees that a final
judgment in any such Legal Proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Applicable Law.

Section 6.14 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.15. Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

Section 6.16. Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. A party hereto shall not be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

Section 6.17. No Ownership Interest. All rights, ownership and economic benefits
of and relating to the Company Shares Beneficially Owned by the Stockholders at
a given time shall remain vested in and belong to the Stockholders as of such
time, and Parent shall have no authority to exercise any power or authority to
direct the Stockholders in the voting of any of the Company Shares Beneficially
Owned by the Stockholders, except as otherwise specifically provided herein, or
in the performance of the Stockholders’ duties or responsibilities as
stockholders of the Company.

Section 6.18 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties hereto with respect to the subject matter hereof.

 

10



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

BCP IV GRAFTECH HOLDINGS LP,

a Delaware limited partnership

By: BPE IV (Non Cdn) GP LP, its general partner

    By: Brookfield Capital Partners, Ltd., its general partner

/s/ David Nowak

Name: David Nowak Title: Managing Partner

/s/ J. Peter Gordon

Name: J. Peter Gordon Title: Managing Partner

ATHENA ACQUISITION SUBSIDIARY INC.,

a Delaware corporation

By:

/s/ David Neiman

Name: David Neiman Title: Senior Vice President

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER:

/s/ Daniel Milikowsky

Daniel Milikowsky

STOCKHOLDER Daniel Milikowsky Family Holdings, LLC By:

/s/ Daniel Milikowsky

Name: Daniel Milikowsky Title: Investment Manager STOCKHOLDER The Daniel and
Sharon Milikowsky Family Foundation, Inc. By:

/s/ Daniel Milikowsky

Name: Daniel Milikowsky Title: President STOCKHOLDER The Rebecca and Nathan
Milikowsky Family Foundation By:

/s/ Nathan Milikowsky

Name: Nathan Milikowsky Title: Trustee STOCKHOLDER

/s/ Nathan Milikowsky

Nathan Milikowsky STOCKHOLDER

/s/ Rebecca Milikowsky

Rebecca Milikowsky

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Name

   Shares
Beneficially
Owned     Shares Owned
of Record      Shares subject to
Company Options  

Nathan Milikowsky

     6,521,228 1      11,795         15,000 2 

Daniel Milikowsky

     8,757,741 3      0         0   

The Rebecca and Nathan Milikowsky Family Foundation

     147,360        0         0   

The Daniel and Sharon Milikowsky Family Foundation, Inc.

     1,257,360        0         0   

Daniel Milikowsky Family Holdings, LLC

     5,005,489        0         0   

 

1  The 6,521,228 shares include the 147,360 shares beneficially owned by The
Rebecca and Nathan Milikowsky Family Foundation as well as the 15,000 Company
Options held by Nathan Milikowsky.

2  The 15,000 Company Options consist of 5,000 Company Options which have vested
and are currently exercisable and 10,000 Company Options that will become
exercisable on June 5, 2015.

3  The 8,757,741 shares include the 1,257,360 shares beneficially owned by The
Daniel and Sharon Milikowsky Family Foundation, Inc. and the 5,005,489 shares
beneficially owned by Daniel Milikowsky Family Holdings, LLC.